Argued January 25, 1932.
Little can be written in this case which has not already been said by the Superior Court (see 102 Pa. Super. 60). The action is a taxpayer's bill to enjoin the payment of fees to a special attorney employed by defendant school district to collect delinquent taxes. The chancellor dismissed the bill, the Superior Court reinstated it and we have this appeal by defendant.
The school district by resolution exonerated two city treasurers, whose duty it was to collect the taxes, from the collection of school levies for the years 1926, 1927 and 1928, amounting to $106,191.71, and released their bonds. Simultaneously it employed Milton J. Kolansky as its agent and attorney to collect the taxes at a compensation of 10% on all money collected, together with the penalty of 10% in case of suit. Kolansky proceeded to collect part of the sums named and this bill was filed to enjoin any payment to him on the ground that his employment was unauthorized. Our conclusion is in agreement with that of the Superior Court, that the School Code of May 18, 1911, P. L. 309, 24 P. S., section 1, does not warrant the employment of an attorney to take the place of and perform the duties enjoined by law on the city treasurer, the official designated by law to collect school taxes. Nothing in section 503 of the *Page 544 
Code justifies such action. If suits have to be instituted to collect the unpaid taxes, that duty devolves upon the regularly appointed solicitor of the board. Under the School Code he has authority to proceed to collect all delinquent taxes whether liens have been filed or not.
While we do not say that under no circumstances may a school district employ a special attorney, we unqualifiedly state that in instances such as this and for the purpose here intended it may not. What was said in Com. v. Jones, 275 Pa. 298, as to county commissioners, applies in principle to boards of school directors. The employment of special counsel by them should never be resorted to, save under conditions which are unusual and exceptional and where there is a real requirement for additional skill and knowledge. For further authorities, see Light v. Lebanon Co., 292 Pa. 495; Bechtel v. Fry, 217 Pa. 591.
The decree of the Superior Court is affirmed at appellant's cost.